Citation Nr: 1804643	
Decision Date: 01/24/18    Archive Date: 02/05/18

DOCKET NO.  11-22 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an extraschedular rating for service-connected low back disability. 

2.  Entitlement to an extraschedular rating for service-connected bilateral tinnitus. 

3.  Entitlement to service connection for a degenerative disc disease of the cervical spine, to include as secondary to service-connected low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Yaffe, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1990 to July 1993. 

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

In August 2014, the Board denied, as pertinent here, increased ratings for tinnitus and low back disability and remanded the Veteran's service connection claim for a cervical spine disability.  

In May 2015, the Veteran appealed the Board's August 2014 denial to the Court of Appeals for Veteran's Claims (Court/CAVC), and the Court issued a November 2015 Memorandum Decision that affirmed the Board's denial of increased schedular ratings for the Veteran's tinnitus and low back disabilities, but vacated and remanded the portion of the decision that denied referral of these issues for consideration on an extraschedular basis. 

Thereafter, in June 2016, the Board denied the Veteran's service connection claim for a cervical spine disability, and remanded the tinnitus and low back claims for  extraschedular consideration in compliance with the Court's November 2015 Memorandum Decision and Order.  

In a July 2017 memorandum, a VA Director of Compensation and Pension Service denied extraschedular ratings for the service-connected tinnitus and low back disability.  

In the interim, in February 2017, the Veteran appealed to the Court, the June 2016 Board denial of service connection for a cervical spine disability.  In a June 2017 order, the Court granted a Joint Motion for Remand (JMR), which vacated and remanded the Board's June 2016 denial of service connection for a cervical spine disability after determining that the VA opinion relied upon contained inadequate rationale. 

In August 2017, the Board remanded the service connection claim for cervical spine for an addendum medical opinion in compliance with the Court's June 2017 JMR.  The Board did not adjudicate the extraschedular claims previously appealed, as the RO had not yet issued a supplemental statement of the case (SSOC).  An SSOC on the two extraschedular issues was issued in October 2017.

However, the Board observes that the October 2017 SSOC does not readjudicate the service connection claim for a cervical spine disability on appeal.  For this reason, the issue of entitlement to service connection for cervical spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Neither the Veteran's bilateral tinnitus nor her low back disability presents an exceptional or unusual disability picture with related factors such as marked interference with employment so as to render impractical the application of the regular schedular standards.

2.  An extraschedular rating based on the combined effect of multiple service-connected disabilities is no longer available for this claim, as it was pending before VA on or after January 8, 2018.


CONCLUSIONS OF LAW

1.  The criteria for an extraschedular rating for tinnitus are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 3.321(b) (2017); 82 Fed. Reg. 57830 (Dec. 8, 2017) (effective January 8, 2018).
2.  The criteria for an extraschedular rating for a low back disability are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 3.321(b) (2017); 82 Fed. Reg. 57830 (Dec. 8, 2017) (effective January 8, 2018).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter

In this case, neither the Veteran nor her representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


Extraschedular Ratings - Applicable Laws and Regulations

Generally, disability ratings are determined by evaluating the extent to which a service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in VA's Rating Schedule.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  

However, to accord justice in the exceptional case where the criteria in VA's Rating Schedule are found to be inadequate, an extraschedular rating that is commensurate with the average earning capacity impairment caused by the service connected disability is warranted.  An extraschedular rating is warranted when the case presents such an unusual disability picture with related factors such as marked interference with employment as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2017).  

When the Board finds that an extraschedular rating may be warranted based on the above factors, the Board cannot grant an extraschedular rating in the first instance.  Anderson v. Shinseki, 23 Vet. App. 423 (2009).  Rather, the Board must remand the claim to the Agency of Original Jurisdiction for referral to the Director.  Thun v. Peake, 22 Vet. App. 111 (2008).

To determine whether a Veteran is entitled to an extraschedular rating:  (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  38 C.F.R. § 3.321(b)(1) (2017); Thun v. Peake, 22 Vet. App. 111 (2008).  An extraschedular rating decision made by the Director must contain a statement of reasons or bases, and is reviewable by the Board on a de novo basis.  Kuppamala v. McDonald, 24 Vet. App. 447 (2016).

Tinnitus

Historically, the RO granted service connection for bilateral tinnitus, secondary to medication prescribed for the service-connected low back disorder, effective July 10, 1993, by a May 1996 rating decision.  At that time, a noncompensable (zero) percent rating was assigned under 38 C.F.R. § 4.87, Diagnostic Code (DC) 6260.  

In August 2009, the Veteran filed a claim for increase with which she submitted an August 2009 statement from her physician who reported that the Veteran endorsed constant uncomfortable ringing in the ears, which was aggravated by high-pitched noises.  The doctor indicated that the Veteran's tinnitus made it difficult for her to fall asleep, caused problems hearing people in crowds, and required her to have to ask people to repeat themselves.  In a November 2009 statement, the Veteran reported almost constant tinnitus, which breaks her concentration, disrupts her sleep, and causes pain when the ringing occurs.  During a January 2010 VA examination, she stated that her tinnitus sounded like a cricket.  She also stated that she experienced bilateral ear pain throughout the day caused by loud sounds or tinnitus.  She also reported intermittent low and high-pitched sounds, which lasted minutes, occurred daily, and which caused sharp pain.  These symptoms reportedly caused her to lose concentration and disrupt her sleep.  By an April 2010 rating decision, the RO increased the rating for tinnitus to 10 percent, effective November 17, 2008.  

In an August 2014 decision, the Board denied the Veteran's claim for increase, finding that a 10 percent rating is the highest maximum schedular rating.  The Board found that the evidence did not warrant referral for extraschedular consideration, because the Veteran's symptoms and functional impairment were contemplated by the rating criteria.  However, the Court determined, in its November 2015 Memorandum Decision that the Board failed to explain how the Veteran's ear pain associated with the tinnitus is contemplated by the rating criteria.  The Court also determined that the Board erred in not addressing the collective impact of the Veteran's service-connected tinnitus and low back disabilities on her ability to establish work relationships in the context of extraschedular consideration.  See Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014).  

The Veteran asserts that her bilateral tinnitus disability results in an exceptional or unusual disability picture, to include marked interference with employment, so as to render impractical the application of the regular rating standards.  Specifically, she reports a constant, high-pitched ringing sound that makes it difficult to fall sleep, remain sleeping, and causes problems with concentration.  She additionally reports ear pain associated with her tinnitus.  

In the July 2017 memorandum, a VA Director of Compensation and Pension Service denied an extraschedular rating for the service-connected bilateral tinnitus and low back disability.  In doing so, the Director stated that there is no evidence of an unusual or exceptional disability pattern that would render the application of the regular rating schedule impractical.  The Director added that the Veteran mentioned missing some work due to her psychiatric disorder, and not due to her tinnitus or low back disabilities. 

The Board finds that the July 2017 Director's opinion contains adequate statement of reasons or bases and is supported by the overall evidence.  Kuppamala v. McDonald, 24 Vet. App. 447 (2016).  The Director cited to the relevant regulatory provisions and explained the rationale for concluding that an extraschedular rating was not warranted.  Therefore, that decision is reviewable by the Board de novo.

The rating schedule addresses recurrent tinnitus whether it be in one ear, both ears, or the head, and "[t]innitus is defined as 'a noise in the ears such as ringing, buzzing, roaring, or clicking.'"  Smith v. Principi, 17 Vet. App. 168, 170 (2003) (quoting Dorland's Illustrated Medical Dictionary 1714 (28th ed. 1994)).  

Considering the definition of tinnitus, as well as the notes following the diagnostic code, the Board finds that the rating criteria contemplate the Veteran's symptoms of recurrent ear ringing and the resultant functional impairment such as difficulty hearing, concentrating, reading, or sleeping.  This functional impairment does not place the Veteran's tinnitus outside of the type of disability picture contemplated by the schedular criteria.  In other words, the schedular rating for tinnitus contemplates the Veteran's loud ringing in the ears and its functional effect on her daily life.  In fact, the Court's decision in Doucette v. Shulkin, 28 Vet. App. 366 (2017) is reflective of the current case, as Doucette is a significant case in terms of how extraschedular cases are viewed.  The Board finds that the functional effects of the Veteran's tinnitus are similar to the effects of hearing loss as discussed in Doucette and are thus contemplated by the rating criteria.

Aside from the Veteran's ringing of the ears and the resultant functional impairment as described above, she also endorses ear pain associated with the tinnitus.  The medical evidence shows that the Veteran's ear pain is attributed to her tinnitus, and the Board concedes that the applicable rating criteria do not discuss ear pain as a symptom of tinnitus.  See 38 C.F.R. § 4.87, DC 6260; see also 68 Fed. Reg. 25822 (May 14, 2003) (tinnitus is a single disability arising in the brain and that it consists of the perception of sound in the absence of an external stimulus).  

However, to the extent that the Veteran asserts that her ear pain causes additional functional effects beyond that contemplated by the rating schedule, she has not submitted any evidence in support of such contention.

Moreover, even considering that DC 6260 does not explicitly discuss ear pain, the Board has carefully reviewed the record and finds that the case does not present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization.  

Significantly, the evidence does not demonstrate that the Veteran's tinnitus-related ear pain is so significant that it has caused a marked interference at work.  Rather, the record shows that the Veteran has been employed as a mail carrier with the US Postal Service since 2005 and worked as a clerk at the post office from 1997 to 2005.  She has reported no work absences due to tinnitus or the associated ear pain.  To the contrary, the only (occasional) absences from work she has reported are due solely to her psychiatric condition.  The Board also points out that although she reports near-constant tinnitus, she reports that the ear pain is associated with low or high pitched noises that she experiences only intermittently with a duration of only minutes.  See January 2010 VA examination report.  This suggests that the ear pain that she does experience is not so significant so as to markedly interfere with her job duties.  Notably, the Veteran has not submitted any objective evidence from her employer supporting the contention that her tinnitus, including the associated ear pain, markedly interferes with her job.  With regard to the question of whether "other factors" are present to establish an exceptional disability, the Veteran does not assert, and the evidence does not show, that she has had any hospitalizations for tinnitus, let alone any frequent hospitalizations for such.  As observed by the VA Director, the evidence does not show any indicia such as hospitalizations, surgical procedures, or ER visits for the service-connected tinnitus.  

In summary, the Board recognizes that tinnitus has some impact on the Veteran's life, but the functional effects from the ear ringing is contemplated by the 10 percent schedular rating currently assigned.  Moreover, the Veteran has not described, and the evidence does not show, that the associated ear pain interferes with her occupational duties in a way that has caused marked interference with her employment or has caused her to be frequently hospitalized.  In short, there are no indicia of an exceptional or unusual disability picture.  For these reasons, the Board finds that an extraschedular rating for tinnitus is not warranted.  

Low Back

The severity of the Veteran's low back strain is acknowledged by the 20 percent schedular rating assigned therefor, and it, too, entails limitations which are occupational in nature and which also apply to the Veteran's completion of many of the tasks of everyday living, to include walking, standing, bending, and the like.  Thus, the Veteran's current schedular ratings contemplate her reported symptoms and are adequate to compensate her fully for her low back disability.  Notably, the Court affirmed the denial of the Veteran's increased rating claim for her low back  disability, indicating that the Veteran "failed to make any argument alleging error."  

Instead, the Court's November 2015 decision agreed that the Board should have considered the collective impact of the Veteran's tinnitus and low back disabilities as required under Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014).  

Significantly however, recent precedent case law has amended VA adjudication regulation regarding extraschedular consideration.  In this regard, on December 8, 2017, VA issued a Final Rule amending 38 C.F.R. § 3.321(b)(1), effective January 8, 2018, to clarify that an extraschedular rating is not available based on the combined effect of multiple service-connected disabilities.  See 82 Fed. Reg. 57830.  The provisions of this final rule shall apply to all applications for benefits that are received by VA, or that are pending before VA, the United States Court of Appeals for Veterans Claims, or the United States Court of Appeals for the Federal Circuit (Federal Circuit) on or after January 8, 2018.  As the Veteran's case on appeal here is pending before VA on or after January 8, 2018, this final rule is applicable to this case.  Accordingly, the Board finds that an extraschedular rating based on the collective impact of the low back and tinnitus along with her other service-connected disabilities is not for consideration, as an extraschedular rating based on multiple service connected disabilities is no longer a viable theory of entitlement in this appeal.

Finally, neither the Veteran nor her representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 69-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

An extraschedular rating for bilateral tinnitus is denied. 

An extraschedular rating for chronic low back disability is denied. 


REMAND

An additional remand is necessary for the RO to readjudicate the service connection claim for a cervical spine disability claim in a SSOC, as such was not issued prior to recertifying the claim to the Board. 

Accordingly, the case is REMANDED for the following action:

If the service connection claim for cervical spine disability remains denied, provide an SSOC to the Veteran and her representative, and give her an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


